Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this application.

Formal Drawings
The formal drawings received on 08/24/2020 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 08/25/2020 has been considered.

Priority
Priority to provisional application 62/891,276 is acknowledged.

Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uslontsev et al. (US 2012/0089529), herein after Uslontsev.

Regarding claims 1, 10 and 19, 
Uslontsev teaches A client-server computer system comprising: a client-side application executing on a computing device, operative to communicate with a native application executing on the computing device to obtain and store a multi-media content file generated using the native application in a native content file format (see para. 17-19, the client application 103 may include any client application configured to process a shipping URI, such as by presenting a user selectable control (e.g., a link) that represents the URI and taking one or more actions in response to a user selection of the control, wherein the shipping URI may include a digital representation of the shipping label see further para. 64); 



(see fig. 1, para. 19-21, When the user 110 selects a link or other representation of one of the displayed shipping URIs, the client application 103 provides scheme data from the selected URI to the SLPS 104.  Upon receiving the scheme data ( indicative of information on “file”, “recipient” and “tracking number”, the SLPS 104 uses the scheme data of the selected shipping URI to access the address management engine 106 and obtain a destination shipping address associated with the shipping URI); 
determine that delivery of a parcel associated with the courier tracking number has occurred (see para. 78, Other actions may include, for example, providing information about the status of a shipment (e.g., whether and/or when the shipment was shipped or received);  
and transmit the multi-media content file in the native content file format to the recipient device in response to determining that delivery of the parcel has occurred (see para. 34, the SLPS may utilize the URI 316 to provide, for example via HTTP, information about the shipping label production to the shipment information data engine. For example, it may provide an indication that the shipment corresponding to order 00298 has been shipped). 

Regarding claims 2, 11 and 20,
Uslontsev teaches the limitations as described in claims 1, 10, and 19 above.
Uslontsev further teaches wherein the client-side application is further operative to: control the native application to transmit the multi-media content file to the recipient computing device (see para. 34, the SLPS may utilize the URI 316 to provide, for example via HTTP, information about the shipping label production to the shipment information data engine. For example, it may provide an indication that the shipment corresponding to order 00298 has been shipped, wherein the information may be accessible by recipients via web browser, see further para. 28).

Regarding claims 3 and 12,
Uslontsev teaches the limitations as described in claims 1 and 10 above.
Uslontsev further teaches wherein the server-side application is further operative to: determine that delivery of a parcel associated with the courier tracking number has occurred without accessing the courier tracking system (see para. 78, the routine performs other indicated actions as appropriate. Other actions may include, for example, providing information about the status of a shipment (e.g., whether and/or when the shipment was shipped or received), wherein indication may be received by shipment management system 102, see fig. 1).

Regarding claims 4,
Uslontsev teaches the limitations as described in claim 1 above.
Uslontsev further teaches wherein the server-side application is further operative to: provide a link to the recipient device to access the multi-media (see para. 66, In other cases, the post-back information, including the identity of a code module, may be obtained from the same data, URI, or link used to obtain shipment information).
Regarding claim 5 and 14,
Uslontsev teaches the limitations as described in claim 1 and 10 above.
Uslontsev further wherein the server-side application is further operative to: provide a link to the recipient device to access the multi-media content file on a social media server (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.), contact managers, news readers, instant messenger clients for receiving post back information such as a link).Appl. No.16/232,819 

Regarding claims 6 and 15,
Uslontsev teaches the limitations as described in claim 1 and 10 above.
Uslontsev further teaches wherein the client-side application is further operative to: access an email application executing on the computing device to obtain the courier tracking number without requiring user input. (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.), contact managers, news readers, instant messenger clients for receiving post back information such as a link; wherein information is available via web browser without user intervention, see fig. 3A).Appl. No.16/232,819 

Regarding claims 7 and 16,
Uslontsev teaches the limitations as described in claim 1 and 10 above.
Uslontsev further wherein the client-side application is further operative to: access an email application executing on the computing device to transmit the  (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.), contact managers, news readers, instant messenger clients for receiving post back information such as a link).Appl. No.16/232,819 

Regarding claims 8 and 17,
Uslontsev teaches the limitations as described in claim 1 and 10 above.
Uslontsev further wherein the client-side application is further operative to: access a messaging application executing on the computing device to transmit the multi-media content file to the recipient computing device (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.), contact managers, news readers, instant messenger clients for receiving post back information such as a link).Appl. No.16/232,819 

Regarding claims 9 and 18,
Uslontsev teaches the limitations as described in claim 1 and 10 above.
Uslontsev further wherein the client-side application is further operative to: access a social media server to transmit the multi-media content file to the recipient computing device via a social media platform  (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.), contact managers, news readers, instant messenger clients for receiving post back information such as a link).Appl. No.16/232,819 

Regarding claims 13 ,
Uslontsev teaches the limitations as described in claim 10 above.
Uslontsev further  providing, by the server-side application, a link to the recipient device to access the multi-media content file on a remote computing device  (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.) (indicative of “remote”) contact managers, news readers, instant messenger clients for receiving post back information such as a link).Appl. No.16/232,819 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        



/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458